Citation Nr: 0104860	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a blood disorder, 
to include anemia.


REPRESENTATION

Appellant represented by:	John Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1947.

This appeal arises from a January 1999 decision of the 
Cleveland, Ohio, Regional Office (RO) which determined the 
veteran had failed to submit the requisite new and material 
evidence required to reopen a claim for service connection 
for a blood disorder.  The veteran, apparently, appealed this 
determination.

In his substantive appeal received in May 1999, the veteran 
appears to raise the following claims: whether the requisite 
new and material evidence has been submitted to reopen a 
claim for service connection for tumors, and service 
connection for a left hand disability (neuropathy), insomnia, 
and nose bleeds.  These issues, however, are not currently 
developed or certified for appellate review. Accordingly, 
these matters are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  In a March 1997 decision the RO declined to reopen a 
claim of entitlement to service connection for a blood 
disease.  The veteran was notified of the denial of this 
claim and of his appellate rights, but he did not perfect an 
appeal.

2.  Evidence associated with the claims file since the RO's 
March 1997 action is new, and in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision declining to reopen the 
claim of entitlement to service connection for a blood 
disease is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a blood disease has 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records do not report any 
treatment or diagnosis of anemia or any other type of blood 
disease.  Private and VA medical records dated in the late 
1940's discuss the treatment of respiratory and back 
disorders.

In June 1948, the veteran filed claims for service connection 
for lung and back disabilities.  He asserted that these 
disabilities had begun in 1946 while he participated in 
atomic bomb tests in the Bikini Atoll.  The veteran was given 
a VA compensation examination in the same month.  He made no 
complaints of a blood disease nor was any such disease 
diagnosed.  The veteran was hospitalized in December 1948 for 
his lung and back complaints.  The discharge summary 
indicated that blood studies were conducted, but there was no 
diagnosis of a blood disease.  

In January 1949, the veteran was again hospitalized for his 
back complaints.  It was noted that the veteran had 
participated in atomic bomb testing.  The discharge summary 
indicated that blood studies were normal.

A letter from a fellow servicemember dated in February 1949 
indicated that the veteran had served onboard the U.S.S. CEBU 
("A.R.G.-6") during atomic bomb testing.  The author noted 
that he worked in the ship's diesel shop, part of seventh 
division, doing repair work.  It was reported that the 
veteran had worked under the author as a division 
noncommissioned officer.  In a separate letter of June 1949, 
the veteran confirmed that during July or August 1946 he 
served with the seventh division petty officer onboard the 
U.S.S. CEBU (ARG 6).

In January 1950, the veteran was given another VA 
compensation examination.  He made no complaints regarding a 
blood disorder and such a disease was not diagnosed.  

A letter from the veteran dated in April 1993 noted that he 
had worked with a U. S. Navy officer during the Bikini Atoll 
atomic bomb tests.  He claimed that he had been five miles 
away from the bomb when it was detonated underwater.  After 
the explosion, he alleged that he had returned to the U.S.S. 
SPHINX (ARL-21) and tested positive for eight rem of 
radioactivity.  He claimed that he was forced to take salt 
water showers for six days which reduced his reading to three 
rem.  Attached to this letter was a printed statement 
apparently from the Department of Defense (DOD) which 
indicated the veteran had been assigned to the "ARG6 CEBU" 
and ARL 24 SPHINX during atomic testing.  It was reported that 
he had been six miles from ground zero during one test, and 
two miles from ground zero on the second test at Eniwetok.

The veteran's private treatment records dated from the early 
1970's to the mid-1990's were associated with the claims file 
in April 1994.  These records noted the treatment of the 
veteran's various physical disorders, to include a March 1994 
diagnosis of pernicious anemia.

In September 1994, the RO denied service connection for a 
blood disease.  The RO reasoned that there was no evidence 
that the veteran had incurred or aggravated a blood disease 
while in active service and there was no presumptive period 
for the type of blood disease which the veteran claimed.  The 
veteran was informed of this decision and his appellant 
rights by letter sent in the same month to his last reported 
address.  

A letter from the veteran was received in January 1997 that 
again noted his actions during atomic tests in the South 
Pacific.  He claimed that he had been responsible for 
"pulling the plug" on an LST which carried an atomic bomb.  
The LST was sunk so that tests could be done on a submerged 
detonation.  He alleged that he was only five miles from the 
bomb when it detonated and was exposed to a high dose of 
radiation.  Attached to this letter was another 
correspondence from the DOD which indicated that the veteran 
had been 12 miles from ground zero during the first test and 
five miles from ground zero during the second.  It was 
reported that these events took place between April and 
August 1946.  Additional copies of these letters were 
subsequently submitted by the veteran.  He also submitted 
photocopies of historic accounts of the "OPERATION CROSSROADS" 
atomic tests.

In March 1997, the RO declined to reopen the veteran's claim 
finding that new and material evidence had not been 
submitted.

A letter from Charles S. Resseger, D.O., dated in July 1998 
noted that the veteran had suffered from chronic anemia for 
many years "since his exposure to nuclear testing in the 
South Pacific."  The doctor wrote that the U. S. Government 
had refused to recognize that the kind of anemia that the 
veteran suffered with was related to nuclear testing.  It was 
further noted that historic accounts of the testing had 
attributed a statement to the commanding admiral that some of 
his personnel had been shown to be anemic.  Dr. Resseger 
commented:

Since a high ranking officer in the armed 
forces understood that the exposure to 
atomic testing caused the chronic anemia 
I am at a loss to understand why our 
government can turn their back on one who 
has served so gallantly during the war.

A DOD dose summary completed in June 1999, and submitted by 
the veteran, found that the total radiation dosage he was 
exposed to during OPERATION CROSSROADS was 0.720 rem.  

Dr. Resseger wrote another letter in January 2000.  He 
indicated that the veteran had suffered with pernicious 
anemia and had received B12 injections for the past 20 years.

A letter from a friend of the veteran's indicated that she 
had known him since 1946 when she was a nurse in the U. S. 
Navy.  She related a history of the veteran's in-service 
exposure to radiation similar to the one he had presented in 
previous letters.  It was asserted that the veteran first 
learned he was anemic during blood tests conducted in 1949.  
It appears that the author alleged that the veteran's 
treating physicians had informed him that his anemia was 
related to his radiation exposure.  Additional lay statements 
were received that repeated the veteran's in-service exposure 
to radiation and his long history of anemia.  These lay 
statements contained the authors' opinions that the veteran's 
anemia was related to the atomic tests he had witnessed in 
the military.  The veteran was afforded a hearing before the 
Board in April 2000.  His testimony was similar to the events 
alleged and contentions made in his prior submitted 
statements. 

II.  Analysis

After a decision on a claim has become final, the VA may not 
reconsider this claim on the same record.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  According to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has defined "new evidence" as evidence that was not 
of record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record.  
"Material evidence" is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See Cox v. Brown, 5 Vet. App. 95, 
98 (1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran was notified in the statement of the case (SOC) 
of March 1999 that his claim for service connection for 
anemia had been denied.  While this SOC briefly discussed 
that the issue of service connection for a blood disease had 
previously been denied, it failed to determine if the 
appropriate new and material evidence had been submitted to 
reopen this claim.  The veteran was also not informed of the 
requirements under 38 C.F.R. § 3.156 for submitting new and 
material evidence to reopen his claim for service connection.  
However, such deficiencies will not preclude the Board from 
deciding this issue at the present time.  As the claim is 
ordered reopened the veteran is not prejudiced by the Board's 
action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
addition, the veteran submitted additional evidence at his 
hearing before the Board in April 2000 that has not been 
reviewed by the RO.  However, the veteran has waived the RO's 
initial consideration of this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Therefore, the Board will proceed with 
the adjudication of this claim.  

As noted above, the VA last addressed the veteran's claim for 
service connection for a blood disease in March 1997.  The 
veteran was notified of this decision and his appellate 
rights, but failed to file a timely appeal.  Therefore, this 
decision is now final, and the VA may not reconsider this 
claim on the same record.

The evidence reviewed by the RO in March 1997 included the 
veteran's claim that he had been exposed to radiation as a 
result of his participation IN OPERATION CROSSROADS, service 
medical records that failed to indicate any problems with 
anemia or any other type of blood disease, and post-service 
treatment records that did not discuss anemia or any other 
type of blood disease.

It was determined by the RO in March 1997 that the evidence 
was not new and material.  Subsequent to this decision, VA 
received cumulative copies and testimony of the veteran's 
assertions, lay statements noting a history similar to that 
recited by the veteran, confirmation of the veteran's 
participation in OPERATION CROSSROADS and tabulation of his 
estimated radiation exposure, historical accounts of OPERATION 
CROSSROADS, and a private physician's statement that the 
veteran currently suffered with anemia and an opinion (based 
on the historical accounts of the atomic test) that this 
anemia was the result of radiation exposure.  

The Board finds that the veteran and lay statements regarding 
the circumstances of his in-service radiation exposure are 
cumulative of evidence reviewed by the RO in March 1997.  
However, the DOD information about his service during 
OPERATION CROSSROADS, dosage estimate, historic accounts, and 
physician's statement about the veteran's anemia are new.  
This evidence is also probative for the reasons of denial in 
1997 in that the physician's statement raises the possibility 
that the current anemia may be related to his military 
service.  Under the circumstances of this case, this new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.  Therefore, the Board reopens the veteran's claim 
for service connection for a blood disease, to include 
anemia.

A review of the claims file indicates that there may be 
evidence regarding the veteran's anemia that is not yet of 
record.  In addition, recent changes in the law require the 
VA to obtain a medical examination and nexus opinion 
regarding service connection prior to a determination on the 
merits of a claim.  Thus, this issue will have to be remanded 
to the RO for development and is further discussed in the 
REMAND section of this decision.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
VA's adjudication process.  As these procedures could not 
have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant if the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  Discussed below are instances where the Board finds 
that pertinent evidence may be missing.  On remand, the RO 
should obtain these records.  If these records are not 
available, the RO must inform the veteran in compliance with 
the above noted provisions of 38 U.S.C. § 5103A.

As noted above, the veteran's claim for service connection 
for a blood disease, to include anemia, requires further 
development.  His post-service medical records have few 
references to anemia or any other type of blood disease, yet 
a private physician has indicated a 20 year history for this 
disorder.  The veteran testified that three different 
physicians treated his anemia from the late 1940's to the 
early 1970's.  While he noted that these physicians are now 
deceased or retired, there is no indication in the claims 
file that the VA has yet attempted to obtain these records.  
Under the new legislation, such an attempt must be made to 
exhaust all reasonable doubt on the records existence. 

As further noted above, letters from Dr. Resseger have 
implied that the veteran's current anemia is related to his 
in-service radiation exposure.  While this opinion raises the 
possibility of a nexus, the language used by Dr. Resseger 
does not establish that the medical evidence is at least in 
equipoise on this matter.  There is no medical evaluation of 
record that has definitively determined the etiology of the 
veteran's current anemia.  The Board finds that findings 
regarding the etiology of this disorder cannot be resolved 
without further competent medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (The Board is not competent 
to render medical opinions and must obtain medical 
examinations in order to reconcile conflicting medical 
information).  In addition, under the new law discussed 
above, a veteran is entitled to a VA medical examination 
which includes an opinion whether there is a nexus between 
the claimed disorder and service.  38 U.S.C. §  5103A(d).  
Thus, a comprehensive VA examination must be provided to the 
veteran.  Dr. Resseger's actual treatment records for the 
veteran's anemia do not appear to be associated with the 
claims file.  On remand, these private records must be 
obtained and incorporated into the claims file.

There also does not appear to have been an attempt to 
retrieve the veteran's service personnel records that may 
contain pertinent information on his activities and locations 
during OPERATION CROSSROADS.  Such information would be useful 
in verifying the level of radiation he was exposed to during 
his military service.  In accordance with recently enacted 
legislation, the Board finds that the RO should ensure that 
all available service records are associated with the claims 
file.  Moreover, under 38 C.F.R. § 3.311, in cases where 
scientific evidence has been presented that the claimed 
disease is a radiogenic disease an estimate must be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(b)(4) (2000).  In this case, the statement 
from Dr. Resseger linking anemia to radiation exposure is 
sufficient to trigger this duty to assist.  Hence, while the 
evidence of record shows that while the veteran has submitted 
information, the RO has not taken the appropriate action to 
obtain an estimate as to the radiation dose or doses to which 
the veteran was exposed in service.  Therefore, further 
development is in order.

Finally, the veteran should also be informed that he can 
provide lay statements from fellow service-members, friends, 
and family to help support his claims of in-service injury 
and/or chronic post-service symptomatology.  He also can 
establish an injury and/ symptomatology through 
contemporaneous evidence such as private medical records, 
news articles, letters home, etc.  On remand, the RO should 
attempt to obtain the types of evidence discussed above.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
a blood disease to include anemia.  The 
RO should also request that the veteran 
identify the medical facility and/or 
physicians that discovered his anemia in 
1949 or 1950.  Based on his response, the 
RO should attempt to procure copies of 
all treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should 
specifically attempt to obtain treatment 
records from Drs. Hinley, Sparks, 
Hohlman, and Charles S. Resseger.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO should also request that the 
veteran identify any treatment he has had 
for anemia at any VA facility.  Based on 
his response, the RO should attempt to 
procure copies of all treatment records 
which have not previously been obtained 
from identified treatment sources.  The 
RO should also contact the National 
Personnel Records Center, and/or any 
other appropriate government agency, and 
request that all available service 
medical and personnel records be 
forwarded to the RO.  This includes, if 
available, the appellant's DD Form 1141.  
If such records are unavailable, the NPRC 
should be specifically requested to so 
indicate.  Efforts to secure these 
records must continue until the RO is 
reasonably certain these records do not 
exist or further efforts would be futile.  
If the RO is unable to secure these 
records, then it must inform the veteran 
of this circumstance in accordance with 
the itemized instructions of Paragraph 1.

3.  The RO should contact the Department 
of Defense's Defense Threat Reduction 
Agency, 45045 Aviation Drive, Dulles, 
Virginia 20166-7517 and request that it 
provide an estimated dosage that the 
veteran sustained while participating in 
OPERATION CROSSROADS.  All pertinent 
information regarding the veteran's 
activities and locations during this 
operation must be provided to the Agency.  
Efforts to secure this information must 
continue until the RO is reasonably 
certain further efforts would be futile.  
If the RO is unable to secure this 
information, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.  The RO should proceed 
with further action in accordance with 38 
C.F.R. § 3.311.

4.  The veteran should then be afforded a 
VA examination by a hematologist to 
determine the etiology of any 
demonstrated blood disease to include 
anemia.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the examiner must 
express an opinion whether it is at least 
as likely as not that any demonstrated 
blood disorder, to include anemia, is the 
result of in-service radiation exposure.  
A complete rationale for all opinions 
expressed must be provided.  The 
appropriate examiner should specifically 
discuss the relationship between any 
current anemia and his documented 
participation in OPERATION CROSSROADS in 
July and August 1946.  The examination 
report should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  The RO must 
also review the file to ensure that the 
provisions of 38 C.F.R. § 3.311 have been 
fully complied with.  If the record is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall v West, 11 Vet. App. 268 
(1998).

7.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


